tcmemo_2010_86 united_states tax_court daawud-el waamiq-ali petitioner v commissioner of internal revenue respondent docket no filed date daawud-el waamiq-ali pro_se james p a caligure for respondent memorandum findings_of_fact and opinion vasquez judge for and respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure --- dollar_figure all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner is liable for the deficiencies in his federal income taxes liable for the additions to tax under sec_6651 and and a and liable for a penalty pursuant to sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference at the time the petition was filed petitioner resided in new york during petitioner worked for barton protective services inc barton and allied-barton security services allied and received wages of dollar_figure and dollar_figure from barton and allied respectively in petitioner worked for allied and received dollar_figure in wages neither barton nor allied withheld any federal_income_tax from petitioner’s wages because he filed a form_w-4 employee’s withholding allowance certificate for both years claiming that he was exempt from federal_income_tax withholding petitioner filed several documents with his employers claiming that his submission of form_w-4 was involuntary he was exempt from withholding and he incurred no federal_income_tax liability petitioner failed to file federal_income_tax returns for and pursuant to sec_6020 respondent filed substitutes for returns sfr for petitioner for and for respondent determined that petitioner’s filing_status was single and that petitioner’s taxable_income was dollar_figure for respondent determined that petitioner’s filing_status was single and that petitioner’s taxable_income was dollar_figure petitioner stipulated that he received wages from barton and allied as determined by respondent however petitioner claims that he is not liable for tax on the amounts included in his gross_income by respondent because employers are liable for federal income taxes on employee wages wages are not taxable_income and respondent does not have the authority to prepare sfrs i deficiencies in federal_income_tax opinion sec_61 defines gross_income as all income from whatever sources derived including compensation_for services as a general_rule the taxpayer bears the burden of proving the commissioner’s deficiency determinations incorrect rule respondent listed petitioner’s wages on the sfr as dollar_figure which is dollar_figure less than the stipulated amount of dollar_figure this discrepancy has no effect on the outcome of this case a 290_us_111 sec_7491 however provides that if the taxpayer introduces credible_evidence and meets certain other prerequisites the commissioner shall bear the burden_of_proof with respect to factual issues relating to the taxpayer’s liability for a tax imposed under subtitle a or b of the code petitioner does not dispute receiving the wages or respondent’s calculation of tax rather petitioner disagrees only with respondent’s legal conclusions ie that petitioner’s wages are taxable that petitioner not his employer is liable for the income_tax and that respondent has the authority to prepare the sfrs since the facts are undisputed and petitioner has failed to introduce credible_evidence sec_7491 does not apply see davenport v commissioner tcmemo_2009_248 in his petition at trial and on brief petitioner advanced shopworn arguments characteristic of tax-protester rhetoric that have been universally rejected by this and other courts see 297_f3d_1378 fed cir 898_f2d_942 3d cir 770_f2d_17 2d cir sawukaytis v commissioner tcmemo_2002_156 affd 102_fedappx_29 6th cir we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit see 737_f2d_1417 5th cir accordingly we sustain respondent’s deficiency determinations for and ii additions to tax sec_7491 provides that the commissioner has the burden of production with respect to the liability of any individual for additions to tax the commissioner’s burden of production under sec_7491 is to produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount 118_tc_358 see also 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of an applicable exception higbee v commissioner supra pincite a sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless such failure is due to reasonable_cause and not due to willful neglect if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of continued petitioner failed to file federal_income_tax returns for and accordingly we find that respondent has met his burden of production with regard to the additions to tax under sec_6651 petitioner has presented no evidence of a reasonable_cause defense therefore petitioner is liable for additions to tax under sec_6651 for and b sec_6651 sec_6651 provides for an addition_to_tax where payment of the amount reported as tax on a return is not timely unless it is shown that such failure is due to reasonable_cause and not due to willful neglect with respect to the sec_6651 addition_to_tax the commissioner must introduce evidence that the tax was shown on a federal_income_tax return to satisfy his burden of production under sec_7491 120_tc_163 when a taxpayer has not filed a return the sec_6651 addition_to_tax may not be imposed unless the secretary has prepared a substitute for return sfr that meets the requirements of sec_6020 127_tc_200 affd 521_f3d_1289 10th cir continued determining the amount of the addition_to_tax under sec_6651 sec_6651 sec_6020 provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes respondent provided the court with copies of the sfrs prepared for petitioner for or the sfrs satisfy the requirements of sec_6020 see nino v commissioner tcmemo_2009_293 carver v commissioner tcmemo_2009_279 hawkins v commissioner tcmemo_2008_168 petitioner did not timely pay his or federal income taxes as shown on the sfrs respondent has produced sufficient evidence that petitioner is liable for the sec_6651 addition_to_tax petitioner provided no evidence of a reasonable_cause defense therefore petitioner is liable for additions to tax under sec_6651 for and c sec_6654 sec_6654 imposes an addition_to_tax in the case of any underpayment of estimated_tax by an individual a taxpayer has an obligation to pay estimated_tax for a particular year only if he has a required_annual_payment for that year sec_6654 a required_annual_payment generally is equal to the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for the year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year sec_6654 wheeler v commissioner supra pincite heers v commissioner tcmemo_2007_10 clause ii does not apply however if the individual did not file a return for the preceding year sec_6654 respondent’s burden of production under sec_7491 requires him to produce evidence that petitioner had a required_annual_payment for petitioner failed to file federal_income_tax returns for and accordingly his required_annual_payment wa sec_90 percent of the tax for petitioner did not make any estimated income_tax payments for therefore respondent has produced sufficient evidence that petitioner is liable for the sec_6654 addition_to_tax none of the defenses enumerated in sec_6654 apply therefore petitioner is liable for an addition_to_tax under sec_6654 for iii sec_6673 penalty at the conclusion of the trial respondent filed a motion for sanctions pursuant to sec_6673 sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceeding or instituted the proceeding primarily for delay a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir in his petition petitioner claimed that his wages were not taxable because he was not engaged in any excise taxable activities during a face-to-face meeting respondent warned petitioner that his argument was frivolous through written correspondence respondent advised petitioner that his argument was frivolous and that he would seek sanctions under sec_6673 if petitioner presented this argument to the court as a final attempt to discourage petitioner from making a frivolous argument at trial respondent provided petitioner with a copy of this court’s decision in sawukaytis v commissioner tcmemo_2002_156 undeterred petitioner in his pretrial memorandum raised various issues including whether subtitle c of the code should be considered in determining petitioner’s tax_liability at trial petitioner argued that under subtitle c employers rather than employees are liable for federal income taxes on employee wages we warned petitioner that his arguments were frivolou sec_3 in sawukaytis v commissioner tcmemo_2002_156 the court imposed a dollar_figure penalty under sec_6673 against the taxpayer for advancing the frivolous argument that the income_tax is an excise_tax and therefore his wages were not taxable_income and have been universally rejected by this and other courts we further advised petitioner that the court has the discretion to impose a penalty of up to dollar_figure if he were to proceed with such arguments despite repeated warnings from respondent and this court petitioner advanced patently frivolous arguments at trial and in his postrial brief in doing so petitioner has wasted the limited time and resources of the court the court_of_appeals for the second circuit the court to which this case would be appealable has characterized petitioner’s subtitle c argument as baseless see 810_f2d_19 2nd cir furthermore the argument that wages are not taxable has been rejected so frequently that the very raising of it justifies the imposition of sanctions connor v commissioner f 2d pincite accordingly we are well within our discretion to impose a penalty under sec_6673 we are convinced however that petitioner’s frivolous arguments were made at the suggestion of a woefully misinformed adviser in response to questions from the court petitioner was unable to articulate certain positions raised in his pretrial memorandum this is the first time petitioner has engaged in conduct sanctionable under sec_6673 therefore we shall not impose a penalty under sec_6673 though we decline to impose a penalty at this time we take this opportunity to warn petitioner that we will impose a sec_6673 penalty if he returns to the court and proceeds in a similar manner in the future see 115_tc_576 in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
